Coyote Resources, Inc. 5490 Longley Lane Reno, Nevada 89511 December 27, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Mail Stop 3720 Attn: John Zitko Re:Coyote Resources, Inc. Form 8-K, as amended Filed December 3, 2010 File No. 000-52512 Dear Mr. Zitko: Coyote Resources, Inc. (the “Company”) received your letter dated December 10, 2010, regarding the Company’s Form 8-K, as amended, filed December 3, 2010 (“Form 8-K”), with the Securities and Exchange Commission (“Commission”). The Company hereby requests additional time to respond to your comment letter due to the Company’s actual receipt of your comment letter on December 23, 2010. The Company anticipates that it will be able to provide the requested information and file an amended Form 8-K with the Commission on or before January 5, 2011. Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, Coyote Resources, Inc. /s/ Earl Abbott Earl Abbott President 1
